DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action, of which claims 1, 9 and 17 are independent claims.

Claim Objections
Claim 3 is objected to because of the following informalities: the limitation “a container” objected based on antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the one or more computer readable storage media is described as “The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or 
Claims 10-16 and 18-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 have been nonprovisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent 10,341,409 B2. 
This is a nonprovisional nonstatutory double patenting rejection.

  Instant application 16/430,874
US Patent No. 10,341,409 B2
Claims 1, 9 and 17.  A method for executing multiple versions of an application within a networked- computing environment, the method comprising: 

identifying, by one or more computer processors, a request to execute an instance of a first version of an 
determining, by one or more computer processors, that an instance of a second version of the application is active within a first container executing within the networked-computing environment; 

accessing, by one or more computer processors, a data structure including information associated with the application to obtain a first set of data corresponding to the first version of the application; determining, by one or more computer processors, whether the obtained first set of data indicates that the first version of the application is compiled; 
in response to determining that the first version of the application is compiled, copying, by one or more computer processors, from a network accessible storage device, one or more executable 


















































                     executing, by one or more computer processors, the copied one or more executable objects associated with the first version that comprise the requested instance of the first version of the application within the first container, executing within the networked-computing environment, in addition to the active instance of the second version of the application while maintaining environmental variables utilized by the 

Claims 2, 10 and 18, The method of claim 1: wherein a request to execute an instance of the application is based, at least in part on a hypertext transfer protocol (HTTP) communication request; and  CN920160014US02Page 35 of 45wherein the HTTP communication request includes information that dictates a version of the software to be executed.  
Claims 3,11 and 19, The method of claim 1, further comprising: 
determining, by one or more computer processors, that a container is configured for multi-version support for an application: 
wherein the multi-version support includes: an additional virtualization layer associated with the container, a runtime associated with the application, and a 
wherein the TEA related to the application identifies information respectively associated with a version of the application.  
Claims 4, 12 and 20, The method of claim 1: wherein the instance of the first version of the application is initiated to execute within the first container without restaging the active instance of the second version of the application within the executing first container.  

Claims 5 and 13, The method of claim 1, wherein the data structure includes two or more elements corresponding to a version of the application, and wherein two or more elements corresponding to a version of the application are selected from a set comprising: version information for at least 

Claims 6 and 17, The method of claim 1, further comprising: 
identifying, by one or more computer processors, the first set of data that corresponds to the first version of the application, wherein the first set of data includes a first information associated with a first program loader and one or more executable objects that correspond to first version of the application; and 
responsive to identifying the first information of the first set of data that is associated with the first program loader, executing, by one or more computer processors, the first program loader to load one or more executable objects associated with the first version of the application to the first container executing within the networked-computing environment, wherein loading includes copying, from the network accessible storage device, the one or more executable objects associated with the first version of the application to the first container executing within the networked-computing environment.  



                Claims 7 and 15, The method of claim 6, further comprising: 
                   responsive to identifying that the first data does not include the first information associated with the first program loader, initiating, by one or more computer processor, a software routine to generate the first program loader, wherein generating the first program loader includes obtaining a second information that is associated with the first loader program; and 
                   updating, by one or more computer processors, the first set of data within data structure to include the second information associated with the first loader program that is associated with the first version of the application.  
Claims 8 and 16, The method of claim 6, further comprising: 
responsive to identifying that the first data does not include an indication 
generating, by one or more computer processors, at least one executable object of the one or more executable objects associated with the first version of the application based on the first set of data, and a corresponding fourth information of the generated at least one executable object based, at least in part on the third information within the data structure that is associated CN920160014US02Page 37 of 45with the first version of the application, wherein the at least one executable object is associated with compiled code of the first application;

updating, by one or more computer processors, the first set of data within data structure to include the fourth information corresponding to the generated at least one executable object that is associated with the first version of the application, wherein the fourth information includes an indication of a location within the network accessible storage device for the generated at least one executable object and an identifier of the generated at least on executable object.  



Claims 1, 8 and 15, A method for executing multiple versions of an application within a networked-computing environment, the method comprising: 
              identifying, by one or more computer processors, a request to execute an instance of a first version of an application within a networked-computing environment; 

accessing, by one or more computer processors, a data structure including information associated with the application to obtain a first set of data corresponding to the first version of the application; determining, by one or more computer processors, whether the obtained first set of data indicates that the first version of the application is compiled; 

in response to determining that the first version of the application is compiled, copying, by one or more computer processors, from a network accessible storage device, one or more executable objects associated with the first version of the application based, at 
identifying, by one or more computer processors, the first set of data that corresponds to the first version of the application, wherein the first set of data includes a first information associated with a first program loader and one or more executable objects that correspond to first version of the application; 
responsive to identifying that the first data does not include an indication related to one or more executable objects stored on the network accessible storage device that are associated with the first version of the application, identifying, by one or more computer processor, a third information within the data structure that is associated with the first version of the application; 
generating, by one or more computer processors, at least one executable object of the one or more executable objects associated with the first version of the application based on the first set of data, and a corresponding fourth information of the generated at least one executable object based, at least in part on the third information within the data structure that is associated with the first version of the application, wherein the at least one executable object is associated with compiled code of the first application; 
storing, by one or more computer processors, the generated at least one executable object of the one or more executable objects associated with the first version of the application on the network accessible storage device; 
updating, by one or more computer processors, the first set of data within data structure to include the fourth information corresponding to the generated at least one executable object that is associated with the first version of the application, wherein the fourth information includes an indication of a location within the network accessible storage device for the generated at least one executable object and an identifier of the generated at least on executable object; and 
executing, by one or more computer processors, the copied one or more executable objects associated with the first version that comprise the requested instance of the first version of the application within the first container, executing within the networked-computing environment, in addition to the active instance of the second version of the application while maintaining environmental variables utilized by the active instance of the second version of the 
Claims 2, 9 and 16 The method of claim 1: wherein a request to execute an instance of the application is based, at least in part on a hypertext transfer protocol (HTTP) communication request; and wherein the HTTP communication request includes information that dictates a version of the software to be executed. 
  Claims 7, 14 and 18, The method of claim 1, further comprising: 
determining, by one or more computer processors, that a container is configured for multi-version support for an application: 
wherein the multi-version support includes: an additional virtualization layer associated with the container, a runtime associated with the application, and a thread 
wherein the TEA related to the application identifies information respectively associated with a version of the application. 
 Claims 3, 10 and 17, The method of claim 1: wherein the instance of the first version of the application is initiated to execute within the first container without restaging the active instance of the second version of the application within the executing first container. 
  Claims 4 and 11, The method of claim 1, wherein the data structure includes two or more elements corresponding to a version of the application, and wherein two or more elements corresponding to a version of the application are selected from a set comprising: version information for at least the first version of the application and the second 
 
Claims 5 and 12, The method of claim 1, further comprising: 





responsive to identifying the first information of the first set of data that is associated with the first program loader, executing, by one or more computer processors, the first program loader to load one or more executable objects associated with the first version of the application to the first container executing within the networked-computing environment, wherein loading includes copying, from the network accessible storage device, the one or more executable objects associated with the first version of the application to the first container executing within the networked-computing environment. 
   
Claims 6 and 13, The method of claim 5, further comprising: 
responsive to identifying that the first data does not include the first information associated with the first program loader, initiating, by one or more computer processor, a software routine to generate the first program loader, wherein generating the first program loader includes obtaining a second information that is associated with the first loader program; and 
updating, by one or more computer processors, the first set of data within data structure to include the second information associated with the first loader program that is associated with the first version of the application. 
Part of claim 1.
 






It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the claims of instant application '874 by including the obvious variations of the US Patent claims of '409 would provide the same predictable results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al., US 20050262494 A1, (hereinafter “Fung”) and in view of Wagner et al., US 20160092250 A1 (hereinafter “Wagner”).

As to claim 1,
Fung teaches a method for executing multiple versions of an application within a networked- computing environment (Fung, para 0019 and 0047, The system of the present invention supports the notion of application versioning, such that multiple versions of an application can be deployed side-by-side to co-exist in an application server cluster. Fig. 1 and 2 described the networked-computing environment as environment 100 includes plurality of administration servers and managed servers in the primary and secondary clusters), the method comprising: 
(Fung, para 0052, 0061, when a client first makes an HTTP request to a WebApp application, it will be serviced by the currently active (usually the newest) application version); 
determining, by one or more computer processors, that an instance of a second version of the application is active within a first container executing within the networked-computing environment (Fung, para 0061-0067, the application “YABookstoreApp” has two version 1.0 and 1.1 deployed and active for servicing client requests); 
accessing, by one or more computer processors, a data structure including information associated with the application to obtain a first set of data corresponding to the first version of the application (Fung, para 0061, The servlet container routes the request to the latest application version (version "1.0"). It also initiates the application context and the HTTP session to contain: [ ("YABookstoreApp", "1.0") ] includes the application identifier and version information);
determining, by one or more computer processors, whether the obtained first set of data indicates that the first version of the application is compiled (Fung, para 0060, the Weblogic administrator, has just received a new application "YABookstoreApp" of version "1.0" (the manifest file of the EAR contains an "Weblogic-Application -Version" (i.e., EAR of the application indicate compiled instance of the application to deploy) attribute with value "1.0") from development to deploy to their production servers); 
in response to determining that the first version of the application is compiled (Fung, para 0060, EAR file of the application), copying, by one or more computer processors, from a (Fung, para 0050, the new application archive and its associated files will be copied to a subdirectory (named by the version identifier)), to the first container executing within the networked-computing environment (Fung, para 0050 and 0063, a new version of the "YABookstoreApp", version "1.1" is received and deployed on production server. The "YABookstoreApp.latest" JNDI binding on Server 2 is now updated to contain ("YABookstoreApp", "1.1", <new ejb home>); and 
executing, by one or more computer processors, the copied one or more executable objects associated with the first version that comprise the requested instance of the first version of the application within the first container, executing within the networked-computing environment (Fung, para 0065, new client sessions access "YABookstoreApp", with the version identifier will now be "1.1". Note, the 1.1 is the new version deployed), in addition to the active instance of the second version of the application while maintaining environmental variables utilized by the active instance of the second version of the application within the executing first container(Fung, para 0066-0067, other version of the application “YABookstoreApp” is also active and running. See para 0019 that the applications may share global resources (global JDBC connection pools or JMS destinations) accessed in the application).  
Even though Fung teaches multiple versions of an application deployed in an application server cluster, Fung does not explicitly teach a second version of the application is active within a first container executing within the networked-computing environment.
However, Wagner teaches a second version of the application is active within a first container executing within the networked-computing environment (Wagner, abstract and para 0014, systems and methods are disclosed which facilitate management of user code within the virtual compute system.  The virtual compute system maintains a pool of virtual machine instances that have one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon.  The virtual machine instances in the pool can be designated to service user requests to execute program codes.  The program codes can be executed in isolated containers that are created on the virtual machine instances.  Since the virtual machine instances in the pool have already been booted and loaded with particular operating systems and language runtimes by the time the requests are received, the delay associated with finding compute capacity that can handle the requests (e.g., by executing the user code in one or more containers created on the virtual machine instances) is significantly reduced). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fung by adding methods to facilitate management of user code within the virtual compute system. Since the virtual machine instances in the pool have already been booted and loaded with particular operating systems and language runtimes by the time the requests are received, the delay associated with finding compute capacity that can handle the requests (e.g., by executing the user code in one or more containers created on the virtual machine instances) is significantly reduced as taught by Wagner.



As to claims 2, 10 and 18,
The combination of Fung and Wagner teaches wherein a request to execute an instance of the application is based, at least in part on a hypertext transfer protocol (HTTP) communication request; and wherein the HTTP communication request includes information that dictates a version of the software to be executed (Fung, para 0052, client makes an HTTP request and application version information retained in the HTTP session. See Fig. 6).  

As to claim 3, 11 and 19,
The combination of Fung and Wagner teaches determining, by one or more computer processors, that a container is configured for multi-version support for an application: wherein the multi-version support includes: an additional virtualization layer associated with the container, a runtime associated with the application, and a thread execution agent (TEA) related with the application; and wherein the TEA related to the application identifies information respectively associated with a version of the application (Wagner, para 0032 and Fig. 1, the warming pool manager 130 and the worker manger 140 (i.e., TEA) maintain a list of instances in the warming pool 130A and the list of instances may further specify the configuration of the instances).  
As to claims 4, 12 and 20,
The combination of Fung and Wagner teaches the instance of the first version of the application is initiated to execute within the first container without restaging the active Fung, para 0050, an administrator can specify a staging state named by the version identifier).  

As to claims 5 and 13,
The combination of Fung and Wagner teaches the data structure includes two or more elements corresponding to a version of the application, and wherein two or more elements corresponding to a version of the application are selected from a set comprising: 
version information for at least the first version of the application and the second version of the application (Fung, para 0030, application MBean attributes. See also para 0061-0067, two versions of the “YABookstoreApp” are identified as 1.0 and 1.1); 
an indication identifying computer code related to one or more executable objects correspond to at least the first version of the application and the second version of the application (Fung, para 0061-0067, When new client sessions access "YABookstoreApp", everything happens as described in the "Application Access before redeployment" section above, except that the version identifier will now be "1.1"); 
an indication related to one or more executable objects stored on the network accessible storage device that correspond to at least the first version of the application and the second version of the application (Fung, 0066, one of the servers that hosts the JSP of "YABookstoreApp" version "1.1" was brought down for driver upgrades.  When the client sessions subsequently try to access the JSP, the proxy plug-in redirects the request to the secondary server.  The secondary server obtains the application version info from the replicated HTTP session and continues to work as before); and 
a unique identifier that corresponds to at least one aspect of at least the first version of the application and the second version of the application(Fung, 0021 and 0061-0067, these versionable applications will have both an application name and a version identifier, together uniquely identifying a particular version).  

As to claims 6 and 14,
The combination of Fung and Wagner teaches identifying, by one or more computer processors, the first set of data that corresponds to the first version of the application, wherein the first set of data includes a first information associated with a first program loader and one or more executable objects that correspond to first version of the application (Wagner,0036, the worker manager 140 (i.e., program loader) may, based on information specified in the request to execute user code (i.e., executable objects), create a new container or locate an existing container in one of the instances in the active pool 140A and assigns the container to the request to handle the execution of the user code associated with the request); and 
responsive to identifying the first information of the first set of data that is associated with the first program loader, executing, by one or more computer processors, the first program loader to load one or more executable objects associated with the first version of the application to the first container executing within the networked-computing environment, wherein loading includes copying, from the network accessible storage device, the one or more Wagner, para 0036, the worker manager 140 may, based on information specified in the request to execute user code, create a new container or locate an existing container in one of the instances in the active pool 140A and assigns the container to the request to handle the execution of the user code associated with the request. In one embodiment, such containers are implemented as Linux containers. The virtual machine instances in the active pool 140A may have one or more containers created thereon and have one or more program codes associated with the user loaded thereon (e.g., either in one of the containers or in a local cache of the instance).  

As to claims 7 and 15,
The combination of Fung and Wagner teaches responsive to identifying that the first data does not include the first information associated with the first program loader, initiating, by one or more computer processor, a software routine to generate the first program loader, wherein generating the first program loader includes obtaining a second information that is associated with the first loader program(Wagner, para 0040, if the user code is available in the local cache of one of the virtual machine instances (e.g., stored in the code cache 159C of the instance 158 but do not belong to any individual containers), the worker manager 140 may create a new container on such an instance, assign the container to the request, and cause the user code to be loaded and executed in the container); and 
updating, by one or more computer processors, the first set of data within data structure to include the second information associated with the first loader program that is Wagner, para 0050, Throughout the lifecycle of a user code, various updates may be made to the code. In some embodiments, the versioning and deployment manager 150 maintains a list of all the user codes executing on the virtual compute system 110, and when the versioning and deployment manager 150 determines that one or more of the users codes have been updated, the versioning and deployment manager 150 causes the updated user codes to be used (instead of the older versions thereof) in connection with subsequent code execution requests received by the virtual compute system 110).  

As to claims 8 and 16,
The combination of Fung and Wagner teaches responsive to identifying that the first data does not include an indication related to one or more executable objects stored on the network accessible storage device that are associated with the first version of the application, identifying, by one or more computer processor, a third information within the data structure that is associated with the first version of the application Wagner, para 0040, if the user code is available in the local cache of one of the virtual machine instances (e.g., stored in the code cache 159C of the instance 158 but do not belong to any individual containers), the worker manager 140 may create a new container on such an instance, assign the container to the request, and cause the user code to be loaded and executed in the container); 
generating, by one or more computer processors, at least one executable object of the one or more executable objects associated with the first version of the application based on the first set of data, and a corresponding fourth information of the generated at least one Wagner, para 0036, the worker manager 140 may, based on information specified in the request to execute user code, create a new container or locate an existing container in one of the instances in the active pool 140A and assigns the container to the request to handle the execution of the user code associated with the request.  In one embodiment, such containers are implemented as Linux containers.  The virtual machine instances in the active pool 140A may have one or more containers created thereon and have one or more program codes associated with the user loaded thereon (e.g., either in one of the containers or in a local cache of the instance); 
storing, by one or more computer processors, the generated at least one executable object of the one or more executable objects associated with the first version of the application on the network accessible storage device (Wagner, para 0026, the request may identify a previously uploaded program code (e.g., using the API for uploading the code) by its name or its unique ID. In yet another example, the code may be included in the request as well as uploaded in a separate location (e.g., the storage service 108 or a storage system internal to the virtual compute system 110) prior to the request is received by the virtual compute system 110. The virtual compute system 110 may vary its code execution strategy based on where the code is available at the time the request is processed); and 
updating, by one or more computer processors, the first set of data within data structure to include the fourth information corresponding to the generated at least one executable object that is associated with the first version of the application, wherein the fourth Wagner, para 0050, Throughout the lifecycle of a user code, various updates may be made to the code. In some embodiments, the versioning and deployment manager 150 maintains a list of all the user codes executing on the virtual compute system 110, and when the versioning and deployment manager 150 determines that one or more of the users codes have been updated, the versioning and deployment manager 150 causes the updated user codes to be used (instead of the older versions thereof) in connection with subsequent code execution requests received by the virtual compute system 110).  
As to claim 9,
Claim 9 is a program product claim correspondingly recites the same limitation as claim 1, therefore claim 9 is rejected as the same rational as claim 1. Additionally, the combination of Fung and Wagner teaches a computer program product for executing multiple versions of an application within a networked-computing environment, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions readable/executable by one or more computer processors (Fung, para 0088, The present invention includes a computer program product which is. a storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the present invention).

As to claim 17,
Fung, para 0086, an embodiment consisting of specifically designed integrated circuits or other electronics, the present invention may be conveniently implemented using a conventional general purpose or a specialized digital computer or microprocessor programmed according to the teachings of the present disclosure), 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Sartor et al. (US 9928059 B1) discloses systems and methods to automate the process of deploying an application, whether for production or test purposes, to reduce or eliminate deployment errors. Systems herein can determine whether an application satisfies a set of tests and, in response to the application satisfying the set of tests, the systems can determine the files and related resources that are part of the tested application. The systems can then create an application definition for the application that includes the identity of the files and the related resources, including data and libraries used during execution of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2/11/2021